Citation Nr: 1519164	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the July 8, 2010 rating action that severed service connection for diabetes mellitus (DM) was proper.

2.  Entitlement to an initial evaluation in excess of 20 percent for DM from July 18, 2008 to October 1, 2010.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This appeal arose before the Board of Veterans' Appeals (Board) from a July 2010 rating action of the Nashville, Tennessee, Department of Veterans Affairs (VA), Regional Office (RO) that severed entitlement to service connection for DM.  

The Veteran testified before the undersigned at a Video Conference hearing; a transcript of this proceeding has been included in the claims folder.

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in an October 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal includes a VA Paperless record contained in Virtual VA and in the Veteran's Benefits Management System (VBMS); these records have been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, it is found that further development is required in order to afford the Veteran a full and fair consideration of his claim.

The claims folder indicates that the Veteran had filed his original claim for service connection for DM in July 2008.  He did not contend that he had served in Vietnam; rather, he noted that he had served in Korea with the 1st Battalion, 73rd Armor, 7th Infantry Division.  He had indicated that he served above the 38th parallel and did guard duty at the Demilitarized Zone (DMZ), thereby being exposed to herbicides.  In December 2008, the RO had granted service connection for DM based on records that reportedly showed service "in-country" in Vietnam.   This disorder was assigned a 20 percent disability evaluation, effective July 18, 2008 (the date of his claim for service connection).

In November 2009, the Veteran had requested an increase in the rating assigned to the DM.  After reviewing the evidence, the RO issued a rating action in April 2010 that proposed to sever service connection for the DM.  It was stated that a review of the file had indicated that the Veteran had not served in Vietnam.  Moreover, a March 2010 statement from the Department of the Army had indicated that there was no evidence suggesting that the Veteran would have been exposed to herbicides during his service.  The rating action also noted that there was no evidence of record that would establish entitlement to service connection on any other basis (direct service connection or service connection on a presumptive basis, that is, that the DM developed to a compensable degree within one year of his separation from service).  In July 2010, the RO issued a rating action that severed service connection for DM, effective October 1, 2010.

After carefully reviewing the evidence of record, the Board finds that additional evidentiary development is needed before a final determination can be made in this case.  While the Department of the Army in March 2010 had indicated that there was no evidence that the Veteran served in any location where he could have been exposed to herbicides, the Board notes that the evidence that they relied upon in making this determination is not of record.  Significantly, the record does indicate that the Veteran served with the 1st Battalion, 73rd Armor, 7th Infantry Division at Camp Beavers, Korea, which was approximately 12 miles from the DMZ.  It is unclear whether this information was taken into consideration when the Department of the Army made its determination that the Veteran could not have been exposed to herbicides.    Moreover, there are no personnel records in the claims folder; these are highly relevant to the Veteran's claims since these would demonstrate at what locations he served.  Therefore, these records must be obtained and associated with the claims folder.  

The RO, in severing service connection, also found that, absent exposure to herbicides, there was no other basis upon which to establish entitlement to service connection for DM.  However, a review of the Veteran's service treatment records show that, at the time of the separation examination, testing showed 150 mg of sugar per 100 ml of blood.  Despite this, there was no examination conducted to ascertain whether this demonstrated the onset of DM.  Such an examination must be performed.

As noted, the Veteran had initially been awarded service connection for DM in the December 2008 rating action; a 20 percent evaluation was assigned.  The Veteran was notified of this decision in January 2009.  In November 2009, he submitted a statement that, when liberally construed, constitutes disagreement with the evaluation assigned.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims folder all of the Veteran's service personnel records.  All efforts to obtain these records must be documented for inclusion in the claims folder.  All efforts to obtain these records must continue until it is determined that they are unavailable or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2) (2014).

2.  Refer the claims folder to the Department of the Army for verification as to whether or not service with the 1st Battalion, 73rd Armor, 7th Infantry Division at Camp Beavers, Korea constitutes evidence of a presumption of exposure to herbicides during the Veteran's period of service.  If not, this conclusion must be fully explained.

3.  Schedule the Veteran for a VA examination  by a qualified professional (to include, if needed, an endocrinologist) in order to ascertain whether the elevated blood sugar noted on his May 1967 separation examination is indicative of the onset of (or a prodromal phase of) DM.  All special studies deemed necessary should be conducted.  A complete rationale for the opinion expressed must be provided.  If an opinion cannot be rendered with resorting to mere speculation, this must also be fully explained.

4.  Advise the Veteran of the importance of reporting to the examination and the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The RO must review all development actions taken and ensure that they comply with the above instructions.  If any development action is incomplete, corrective actions must be undertaken before returning the case to the Board.

6.  Readjudicate the Veteran's claim of whether the July 8, 2010 rating action that severed service connection for DM was proper.  If the decision remains adverse to the Veteran, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The issue should then be returned to the Board for further appellate consideration, if otherwise in order.

7.  Provide the Veteran and his representative a statement of the case addressing the issue of entitlement to an evaluation in excess of 20 percent for DM from July 18, 2008 to October 1, 2010.  They should be provided an opportunity to respond.  If the Veteran perfects the appeal of this issue by timely submitting a substantive appeal, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

